Case 3:17-cr-00169-B Document 71 Filed 10/17/18 Hage Rs 14 +
; RN DISTRICT OF TEXAS
PAT ETD pA
Pe PEAY l. IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OH TEXAS OCT 17 2018
DALLAS DIVISION

 

 

 

 

 

CEERK, U.S. DISTRICT COURT

 

 

UNITED STATES OF AMERICA Deputy
V. / No. 3:17-CR-169-B

SAID AZZAM MOHAMAD RAHIM Supersedes Indictment Returned on

February 14, 2018.
SECOND SUPERSEDING INDICTMENT
The Grand Jury Charges:
Foreign Terrorist Organization
1. On or about October 15, 2004, the United States Secretary of State designated al-
Qaeda in Iraq (AQD, then known as Jam ‘at al Tawid wa’ al-Jahid, as a Foreign Terrorist
Organization (FTO) under Section 219 of the Immigration and Nationality Act and as a
Specially Designated Global Terrorist entity under section 1(b) of Executive Order
13224.
2. On or about May 15, 2014, the Secretary of State amended the designation of AQI
as an FTO under Section 219 of the Immigration and Nationality Act and as a Specially
Designated Global Terrorist entity under section 1(b) of Executive Order 13224 to add
the alias Islamic State of Iraq and the Levant (ISIL) as its primary name.
3. The Secretary of State also added the following aliases to the FTO listing: The

Islamic State of Iraq and al-Sham (“ISIS” — which is how the FTO will be referenced

Second Superseding Indictment — Page 1

 

 
4

Case 3:17-cr-00169-B Document 71 Filed 10/17/18 Page 2of13 PagelD 328

herein), The Islamic State of Iraq and Syria, ad-Dawla al-Islamiyya fi al-Iraq wa-sh-
Sham, Daesh, Dawla al Islamiya, and Al-Furquan Establishment for Media Production.

4. On September 21, 2015, the Secretary added the following aliases to the FTO
listing: Islamic State, ISIL, and ISIS. To date, ISIS remains a designated FTO.

5. From in or about August 2014 to August 30, 2016, Abu Mohammad al-Adnani
(Al-Adnani) was ISIS’s official spokesman and a senior leader under ISIS leader

Abu Bakr al-Baghdadi. Al-Adnani was listed as a Specially Designated Global Terrorist
by the United States government in August 2014. Al-Adnani was killed on or about
August 30, 2016. Since as early as in or about 2014, Al-Adnani began publically calling
for the murder of non-Muslims in western countries on behalf of ISIS. For instance, on
or about September 21, 2014, ISIS released a speech by Al-Adnani entitled “Indeed your
Lord Is Ever Watchful,” which provided official instruction to ISIS supporters to kill
non-Muslims in Western Countries. Among other things, Al-Adnani said, “if you can kill
a disbelieving American or European . . . including the citizens of the countries that
entered into a coalition against the Islamic State, then rely upon Allah, and kill him in any
manner or way however it may be. Smash his head with a rock, or slaughter him with a
knife, or run over him with your car, or throw him down from a high place, or choke him,
or poison him,” and “rise and defend your state from your place where you may be.”

6. In addition, in an audio statement distributed on or about May 21, 2016, Al-
Adnani called for Ramadan (which corresponded to June and July 2016) to be “a month

of ruin for the nonbelievers” and urged “soldiers of the caliphate in Europe and America”

Second Superseding Indictment — Page 2

 
‘ Case 3:17-cr-00169-B Document 71 Filed 10/17/18 Page 3of13 PagelD 329

to carry out attacks and to target civilians, for “there are no so-called innocents.”
Al-Adnani’s speeches and calls for violence have been widely distributed on social media

by ISIS supporters.

Second Superseding Indictment — Page 3
Case 3:17-cr-00169-B Document 71 Filed 10/17/18 Page 4of13 PagelD 330

Count One
Conspiracy to Provide Material Support to a Designated Foreign Terrorist Organization
(Violation of 18 U.S.C. § 2339B)

7. Paragraphs 1-6 of this indictment are incorporated by reference as if set forth fully
herein.
8. Beginning in or around October 2014 and continuing through March 2017, in the
Northern District of Texas and elsewhere, the defendant, Said Azzam Mohamad
Rahim, conspired with Coconspirator 1 and other persons known and unknown to the
United States Grand Jury, to provide material support or resources, including services and
personnel, to a foreign terrorist organization, namely ISIS, knowing that ISIS is a
designated terrorist organization and that ISIS has engaged, and engages in, terrorist

activity and terrorism.

In violation of 18 U.S.C. § 2339B.

Second Superseding Indictment — Page 4
Case 3:17-cr-00169-B Document 71 Filed 10/17/18 Page5of13 PagelD 331

Count Two

Attempting to Provide Material Support to a Designated Foreign Terrorist Organization
(Violation of 18 U.S.C. § 2339B)

9. Paragraphs 1-6 of this indictment are incorporated by reference as if set forth fully
herein.

10. Beginning in or around October 2014 and continuing through March 2017, in the
Northern District of Texas and elsewhere, the defendant, Said Azzam Mohamad
Rahim, did knowingly attempt to provide material support or resources, including
services and personnel, to a foreign terrorist organization, namely ISIS, knowing that
ISIS is a designated terrorist organization and that ISIS has engaged, and engages in,
terrorist activity and terrorism.

In violation of 18 U.S.C. § 2339B.

Second Superseding Indictment — Page 5
Case 3:17-cr-00169-B Document 71 Filed 10/17/18 Page6of13 PagelD 332

Count Three
False Statement to a Federal Agency
(Violation of 18 U.S.C. § 1001)
11. Paragraphs 1-6 of this indictment are incorporated by reference as if set forth fully
herein.
12. On or about March 5, 2017, in the Northern District of Texas, the defendant, Said
Azzam Mohamad Rahim, did knowingly and willfully make a materially false,
fictitious and fraudulent statement and representation in a matter within the jurisdiction of
the Federal Bureau of Investigation and involving international terrorism; that is during
an interview conducted as part of a terrorism investigation, a federal law enforcement
officer asked Rahim, “Okay. Have you ever discussed with anyone travel for the
purpose of jihad?” Rahim responded “No.” That statement was false as Rahim then and
there well knew that he had discussed with other individuals travel for the purpose of
jihad.

In violation of 18 U.S.C. § 1001.

Second Superseding Indictment — Page 6
Case 3:17-cr-00169-B Document 71 Filed 10/17/18 Page 7of13 PagelD 333

Count Four
False Statement to a Federal Agency
(Violation of 18 U.S.C. § 1001)
13. Paragraphs 1-6 of this indictment are incorporated by reference as if set forth fully
herein.
14. On or about March 5, 2017, in the Northern District of Texas, the defendant, Said
Azzam Mohamad Rahim, did knowingly and willfully make a materially false,
fictitious and fraudulent statement and representation in a matter within the jurisdiction of
the Federal Bureau of Investigation and involving international terrorism; that is during
an interview conducted as part of a terrorism investigation a federal law enforcement
officer asked Rahim, “Have you ever been a supporter of the Islamic State, ISIL, ISIS,
Daesh?” Rahim responded “No.” That statement was false in that Rahim then and there
well knew that he has been and was a supporter of ISIS (a/k/a the Islamic State, ISIL or

Daesh.

In violation of 18 U.S.C. § 1001.

Second Superseding Indictment — Page 7
 

Case 3:17-cr-00169-B Document 71 Filed 10/17/18 Page 8of13 PagelD 334

Count Five
False Statement to a Federal Agency
(Violation of 18 U.S.C. § 1001)
15. Paragraphs 1-6 of this indictment are incorporated by reference as if set forth fully
herein.
16. Onor about March 5, 2017, in the Northern District of Texas, the defendant, Said
Azzam Mohamad Rahim, did knowingly and willfully make a materially false,
fictitious and fraudulent statement and representation in a matter within the jurisdiction of
the Federal Bureau of Investigation and involving international terrorism; that is during
an interview conducted as part of a terrorism investigation, a federal law enforcement
officer asked Rahim, “Have you ever promoted violence on behalf of the Islamic State,
ISIS, ISIL?”. Rahim responded “No.” That statement was false as Rahim then and
there well knew that he had promoted violence on behalf of ISIS, a/k/a the Islamic State,

or ISIL.

In violation of 18 U.S.C. § 1001.

Second Superseding Indictment — Page 8
 

Case 3:17-cr-00169-B Document 71 Filed 10/17/18 Page9of13 PagelD 335

Count Six
False Statement to a Federal Agency
(Violation of 18 U.S.C. § 1001)
17. Paragraphs 1-6 of this indictment are incorporated by reference as if set forth fully
herein.
18. On or about March 5, 2017, in the Northern District of Texas, the defendant, Said
Azzam Mohamad Rahim, did knowingly and willfully make a materially false,
fictitious and fraudulent statement and representation in a matter within the jurisdiction of
the Federal Bureau of Investigation and involving international terrorism; that is during
an interview conducted as part of a terrorism investigation, a federal law enforcement
officer asked Rahim, “... Okay. Have you yourself ever encouraged anyone to follow
[the] guidance of Abu Mohammed AI Adnani, including his instruction to kill infidels
without consultation or permission?” Rahim responded “No, no.” That statement was
false in that Rahim then and there well knew that he had encouraged people to follow the

guidance of Abu Mohammand Al-Adnani, including Al-Adnani’s instructions to kill.

In violation of 18 U.S.C. § 1001.

Second Superseding Indictment — Page 9
, Case 3:17-cr-00169-B Document 71 Filed 10/17/18 Page 10o0f13 PagelD 336

Count Seven
False Statement to a Federal Agency
(Violation of 18 U.S.C. § 1001)
19. Paragraphs 1-6 of this indictment are incorporated by reference as if set forth fully
herein.
20. On or about March 5, 2017, in the Northern District of Texas, the defendant, Said
Azzam Mohamad Rahim, did knowingly and willfully make a materially false,
fictitious and fraudulent statement and representation in a matter within the jurisdiction of
the Federal Bureau of Investigation and involving international terrorism; that is during
an interview conducted as part of a terrorism investigation, a federal law enforcement
officer asked Rahim the following question: “[H]ave you ever promoted an act of
terrorism?” Rahim responded “No. I have been coming here since 1995. J am clean.”
That statement was false in that Rahim then and there knew that he had promoted an act

of terrorism.

In violation of 18 U.S.C. § 1001.

Second Superseding Indictment — Page 10
, Case 3:17-cr-00169-B Document 71 Filed 10/17/18 Page 11of13 PagelD 337

Count Eight
False Statement to a Federal Agency

(Violation of 18 U.S.C. § 1001)
21. Paragraphs 1-6 of this indictment are incorporated by reference as if set forth fully
herein.
22. On or about March 5, 2017, in the Northern District of Texas, the defendant, Said
Azzam Mohamad Rahim, did knowingly and willfully make a materially false,
fictitious and fraudulent statement and representation in a matter within the jurisdiction of
the Federal Bureau of Investigation and involving international terrorism; that is during
an interview conducted as part of a terrorism investigation, a federal law enforcement
officer asked Rahim the following question “Do you ever, okay, have you ever praised
an act of terrorism?” Rahim responded “No.” That statement was false in that Rahim
then and there knew that he had praised an act of terrorism, including the June 12, 2016
terrorist attack in Orlando, Florida, the July 14, 2016 terrorist attack in Nice, France, and
the December 31, 2016 terrorist attack in Istanbul, Turkey.

In violation of 18 U.S.C. § 1001.

Second Superseding Indictment — Page 11
Case 3:17-cr-00169-B Document 71 Filed 10/17/18 Page 12o0f13 PagelD 338

A TRUE BILL

—

FOREPERSON

ERIN NEALY COX
UNITED STATES ATTORNEY

00749 45S
THR sBN

Cur /ERRINWART
ssistant United States Attorney
Téxas State Bar Ne-24032572

1100 Commerce St., Suite 300
Dallas, Texas 75242-1699
Telephone: 214.659.8600
Facsimile: 214.659.8805
Errin.Martin@usdoj.gov

 

Second Superseding Indictment — Page 12
Case 3:17-cr-00169-B Document 71 Filed 10/17/18 Page 13 0f13 PagelD 339

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

SAID AZZAM MOHAMAD RAHIM

 

SECOND SUPERSEDING INDICTMENT

18 U.S.C. § 2339B

Conspiracy to Provide Material Support to a Designated Foreign Terrorist Organization
(Counts 1 and 2)

18 U.S.C. § 1001

Possession with Intent to Distribute a Controlled Substance
(Counts 3-8)

8 Counts

A true bill rendered . [)
Va Le

 

FORT WORTH \~_*” FoREPERSON
Filed in open court this day of October, 2018.

Defendant in Federal Custody since 3/6/2017

 

£

UNITED STATES MAGISTRATE JUDGE
Criminal Case Pending: 3:17-CR-169-B

&

 
